SULLIVAN, Judge
(concurring):
Appellant’s letter and two copies were delivered to Captain Wells, the area defense counsel; Master Sergeant Sawtelle, the First Sergeant of the Fighter Weapons Wing; and Colonel Keys, Commandant of the Fighter Weapons School. The letter and copies were unsigned and were delivered surreptitiously. The purpose of the letter was to forestall appellant’s administrative discharge and to advise appropriate command personnel of someone else’s tampering with the aircraft.
The specified issue asks whether, under the circumstances of this case, an anonymous letter can be considered an official statement for purposes of Article 107, Uniform Code of Military Justice, 10 USC § 907. I have some difficulty in evaluating the officiality of this statement in terms of its apparent unreliability. Instead, the purported anonymity of the letter or communication has bearing on whether appellant actually made a statement and whether a statement made in this fashion can be considered official. Arguably, official statements are statements made by named persons for government purposes and in some more or less recognized form.
Article 107 states:
Any person subject to this chapter who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.
(Emphasis added.) Appellant caused a third party to write a letter to command authorities. He dictated the subject matter of the letter, including the deception as to the true author’s identity. Finally, he delivered this letter secretly to three duty stations within the command. Although appellant did not write the letter or sign it, his conduct clearly amounts to making a false statement within the broad language of Article 107. See Art. 77, UCMJ, 10 USC § 877. See also United States v. Barber, 881 F.2d 345 (7th Cir.1989).
*29A second question exists whether appellant’s deception as to the true author’s particular identity deprives his statement of its officiality. I think not. The letter clearly implies its author is a member of the command but not appellant. In my opinion submission of statements by an unidentified command member concerning the command’s mission is sufficiently , official to come within the scope of Article 107. See also United States v. Popow, 821 F.2d 483, 485-88 (8th Cir.1987). In these circumstances, as explained by Chief Judge Everett, the form of appellant’s statement is no bar to its officiality.